ATTACHMENT 3
Anne-Marie Cicarella

Subject:                          FW: Found student living in Welch Hall basement B02
Attachments:                      202003171359.pdf; AT100001.htm




          Original Message
      From: Sheppard, Georgetta
      Sent: Tuesday, March 17, 2020 3:00 PM
      To: Hughes, Jeffrey <leffrev.hughes@vale.edu>
      Subject: Found student living in Welch Hall basement 602

      Hi Jeff,

      I just left you a message. I found a student living in one to the student club room(Rumpus), his name is
      Jakub Madej he said that he is the editor and chief of this club. He has permission from his Professor
      Edward A. Snyder to live here until his hearing next week on Thursday 3/26/20. Also stated that he was
      kicked out of Franklin College by the Dean for Academic reasons, but it wasn't not fair. I told him that
      this is not a student living space and I'm the Superintendent of Old Campus and was not informed of
      anyone moving in this room. He stated that he has been living here since January 17th. Which we
      wouldn't know because we are not here at night and the only reason I question him today is because all
      students are gone and shouldn't be using the club rooms during the day. Information attached. Please
      call me if you've any questions.

      Thanks,


      Georgetta Sheppard
      Superintendent, Old Campus
      Yale University Office of Facilities
      C: 203.432.0147




          Original Message
      From: CustodialService@yale.edu <CustodialService@yale.edu>
      Sent: Tuesday, March 17, 2020 1:59 PM
      To: Sheppard, Georgetta <georgetta.sheppard@vale.edu>
      Subject: Message from "FAC57"

      This E-mail was sent from "FAC57" (Aficio MP 301).

      Scan Date: 03.17.2020 13:59:02 (-0400)
      Queries to: CustodialService@vale.edu




                                                           1
